In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐1959 
JEFF MONROE, 
 
                                                                Plaintiff‐Appellant, 

                                                    v. 

INDIANA DEPARTMENT 
OF TRANSPORTATION and JOE  
MCGUINNESS,  
                                                              Defendants‐Appellees. 
                                 ____________________ 

               Appeal from the United States District Court for the 
               Southern District of Indiana, Indianapolis Division. 
                No. 1:14‐cv‐00252 — Sarah Evans Barker, Judge. 
                                  ____________________ 

   ARGUED NOVEMBER 7, 2016 — DECIDED SEPTEMBER 18, 2017 
                ____________________ 

   Before  EASTERBROOK  and  WILLIAMS,  Circuit  Judges  and 
FEINERMAN, District Judge.* 



                                                 
      *   Of the Northern District of Illinois, sitting by designation. 
2                                                       No. 16‐1959 

    WILLIAMS, Circuit Judge. Jeff Monroe worked for the Indi‐
ana  Department  of  Transportation  (“INDOT”)  for  just  over 
twenty‐one  years.  In  January  2013,  after  seven  or  eight  of 
Monroe’s  subordinates  went  to  Monroe’s  supervisor,  Terry 
George,  to  complain  about  Monroe’s  treatment  of  them, 
INDOT  conducted  an  investigation  of  Monroe’s  conduct. 
During the  investigation, Monroe disclosed that  recently  he 
had  been  diagnosed  with  Post  Traumatic  Stress  Disorder 
(“PTSD”).  After  completing  the  investigation,  INDOT  dis‐
charged Monroe for creating a hostile and intimidating work 
environment.  Monroe  then  sued  INDOT  and  its  Commis‐
sioner1 alleging various claims, including that he was termi‐
nated “on the basis of” or “solely because of” his mental dis‐
ability  in  violation  of  the  Americans  With  Disabilities  Act 
(“ADA”) and Section 504 of the Rehabilitation Act. The dis‐
trict  court  granted  defendants’  motion  for  summary  judg‐
ment. Monroe now appeals, claiming that he provided suffi‐
cient evidence that INDOT’s proffered reason for discharging 
him was pretextual and that INDOT treated similarly situated 
non‐disabled  employees  more  favorably  than  they  treated 
him. Because we find there is not a genuine issue of material 
fact regarding either of Monroe’s contentions, we affirm the 
district court. 
       
       
       

                                                 
      1 The Commissioner of INDOT has changed during the pendency of 

Monroe’s case. On January 12, 2017, Commissioner Joe McGuinness, was 
substituted as a Defendant‐Appellee. We will refer to both McGuinness 
and INDOT as either “defendants” or “INDOT.” 
No. 16‐1959                                                          3

                       I. BACKGROUND 
    Monroe began working for INDOT on January 6, 1992 and 
continued his employment until he was terminated on Febru‐
ary 4, 2013. The last position Monroe held with INDOT was 
unit foreman on the night shift, from 8 p.m. until 6 a.m. Mon‐
roe supervised fourteen regular employees and four seasonal 
employees. As part of his job, Monroe had the difficult task of 
helping to clean up human remains after traffic accidents. He 
also witnessed a co‐worker die after a work‐related accident. 
   Monroe  faced  challenging  circumstances  outside  of  his 
work for INDOT as well. He had served in combat in the Gulf 
War.  In  late  2012  Monroe’s  sister,  who  had  lived  with  him, 
died  of  cancer.  While  employed  at  INDOT,  Monroe  also 
worked a second job as a stagehand. He testified that near the 
end of his employment with INDOT, he was not sleeping well 
and had become irritable and easily upset.  
    In  December  2012,  Monroe  spoke  with  his  supervisor 
George and told him that he was stressed, burned out, could 
not sleep, and that he wanted to be transferred to a day shift 
position.  In  January  2013,  after  George  did  not  get  back  to 
him, Monroe met with George and George’s supervisor, J.D. 
Brooks. Monroe again requested to be transferred to the day 
shift, but was told that no position was available.  
   On January 7, 2013, George completed a performance re‐
view for Monroe in which he gave Monroe an overall perfor‐
mance rating of “Exceeds Expectations” for 2012. Monroe had 
received the same rating from other supervisors for 2010 and 
2011 as well. 
    
    
4                                                      No. 16‐1959 

     A. January 24, 2013 Incident 
    On the evening of January 24, 2013, Monroe arrived for his 
usual 8 p.m. to 6 a.m. shift. During a safety briefing, Monroe 
informed his subordinates that some of them would have to 
go to another unit to help prepare some equipment for a pre‐
dicted overnight snowfall. According to Monroe, crew mem‐
bers  Johnny  Perkins  and  Josh  McClung  objected  and  com‐
plained about doing other peoples’ work. Perkins told Mon‐
roe he did not respect the crew and Monroe responded that 
respect had to be earned. Monroe then dropped his clipboard 
on the desk, said, “f*** this,” and told his crew leader Danny 
Wise to take over. 
    Monroe went into his office to calm down and then asked 
Perkins to meet him in the wash bay, which was an area with 
more privacy. Monroe contends that Perkins tried to fight him 
in the wash bay but that he would not fight and instead told 
Perkins to come to his house so they could discuss why Per‐
kins wanted to fight all the time. 
    The next day, January 25, after they had completed their 
shift, seven or eight of Monroe’s subordinates went to speak 
to George about Monroe’s treatment of them. When George 
heard  the  nature  of  the  employees’  complaints,  he  called  in 
his supervisor, J.D. Brooks. Brooks in turn called in Jeff Neu‐
man, Human Resources Manager of the Greenfield District, to 
listen to the employees’ concerns. The employees stated that 
Monroe  screamed  at  them,  treated  them  with  no  respect, 
threatened to terminate them, and publicly ridiculed one em‐
ployee who had a hearing impairment. After listening to the 
employees’  statements,  it  was  decided  that  Neuman  would 
conduct an investigation into their complaints.  
No. 16‐1959                                                                 5

      B. Investigation of Complaints Against Monroe 
   On  Sunday,  January  27,  2013,  George  called  Monroe  at 
home to let him know that some complaints had been made 
and that he needed to attend a meeting in George’s office the 
next day. During the conversation, Monroe told George that 
he had been given a preliminary diagnosis of PTSD.2  
    On  January  28,  Monroe  met  with  George,  Brooks,  and 
Neuman, although George left soon after the meeting began. 
Monroe  was  told  that  an  investigation  of  complaints  made 
about him would be conducted. He was offered the choice of 
either taking vacation or moving to a different location during 
the investigation. Monroe chose to take vacation. During the 
meeting, Monroe told Brooks and Neuman that he had spo‐
ken to a therapist who believed he had PTSD. 
    Also on January 28, seven of the original employees who 
met  with  George,  Brooks,  and  Neuman  on  January  25  each 
gave  written  statements  about  Monroe.  Several  said  that  at 
the January 24 safety briefing Monroe had cursed at the crew, 
called  them  names,  yelled,  and  threatened  to  fight  Perkins. 
Several also said that Monroe’s yelling, threatening to fire em‐
ployees, and belittling employees had been going on for quite 
some time. Edward (Eddie) Sellers, the employee with a hear‐
ing impairment, said that Monroe made him feel bad for ask‐
ing Monroe to repeat an assignment when Sellers did not hear 



                                                 
      2 Although Monroe did not actually meet with a therapist for the first 

time until January 29, 2013, he testified at his deposition that in speaking 
with people over the phone to make an appointment for therapy, he was 
told that it sounded like he had PTSD and depression.  
6                                                      No. 16‐1959 

him  initially,  that  Monroe  told  him  he  should  wear  a  “bell‐
tone” referring to Sellers’ “lack of hearing,” and that Monroe 
disciplined him like a child. 
    On January 29, Monroe was interviewed about the allega‐
tions made against him. Monroe stated he had PTSD and de‐
pression  that  affected  his  sleep.  He  said  not  getting  sleep 
caused him to get frustrated easily, although he denied using 
profanity or blowing up on January 24. He said, “I don’t han‐
dle Eddie [Sellers] like I should – [I] talk[] real slow to him.”  
   As the investigation continued, a number of other employ‐
ees  and  former  employees  were  also  interviewed  regarding 
their  experiences  with  Monroe.  The  eleven  current  crew 
members  reporting  to  Monroe  that  had  not  already  given 
written statements were interviewed and only three had pri‐
marily positive things to say about him. The rest had either 
mixed or mostly negative comments including that  Monroe 
was testy, intimidating, volatile, demeaning, militaristic, and 
disrespectful.  Some  also  reported  that  Monroe  threatened 
their jobs and that he made fun of Sellers. Eight former em‐
ployees were also interviewed. A few said they never had a 
problem  with  Monroe,  but  others  said  working  for  Monroe 
was stressful, that he would have outbursts and be demean‐
ing, and that he used military methods to get the work done.  
   When the investigation was completed, Neuman, Brooks, 
George,  and  Brandye  Hendrickson,  who  was  then  District 
Deputy Commissioner, met to discuss what action to take. Ac‐
cording  to  Neuman,  they  believed  “it  wasn’t  clear  whether 
the  diagnosis  [of  PTSD]  was  legitimate  or  not  …”  because 
Monroe  obtained  the  diagnosis  right  after  a  number  of  em‐
ployees had complained about him and because Monroe did 
not  produce  documentation  or  even  explain  where  he  had 
No. 16‐1959                                                      7

gotten  the  diagnosis.  The  attendees  at  the  meeting  unani‐
mously  agreed  that  Monroe  should  be  terminated.  Monroe 
was  discharged  on  February  4,  2013  for  “consistently  ex‐
hibit[ing] hostile and intimidating behavior in the execution 
of [his] responsibilities to the employees … assigned to [his] 
supervision.”  
   C. INDOT’S Treatment of Other Employees 
    Monroe identified three INDOT employees who also had 
instances of inappropriate conduct and were not fired. Mon‐
roe testified that in 2009 or 2010 an employee named Jim Pat‐
rick supervised five unit foremen, including Monroe. Monroe 
stated that four of the five unit foremen complained that Pat‐
rick  was  belittling  and  undermining  his  subordinates.  Ac‐
cording to Monroe, Patrick was not officially demoted, but his 
supervisory authority was taken away.  
   Between 2007 and 2009, Jeff Wilson, a unit foreman, was 
reprimanded,  placed  on  a  performance  improvement  plan, 
and  given  a  poor  performance  rating  for  various  shortcom‐
ings, including mistreating his subordinates. In 2010, Wilson 
was demoted for creating a hostile work environment for his 
employees. In 2014, when Wilson yelled at his former super‐
visor about a performance rating Wilson had received, he was 
given the option to resign or be discharged. He chose to re‐
sign.  
    The  third  employee  identified  by  Monroe,  Jim  Branson, 
was disciplined for acting unprofessionally in February 2012 
when he told two co‐workers to “get away from the f***ing 
truck” he wanted to drive. According to Monroe, during the 
incident  Branson  also  threw  down  a  squeegee,  cursed,  and 
stomped his feet. Branson was given a three‐day suspension 
8                                                     No. 16‐1959 

for  that  infraction.  In  May  2013,  George  demoted  Branson 
from the position of unit foreman after he “put his hands” on 
a co‐worker. The document memorializing Branson’s demo‐
tion stated that he had engaged in “[r]epeated and consistent 
inappropriate  conduct  in  performing  management  and  su‐
pervisory duties which have resulted in diminished ability to 
effectively manage the operations and personnel of the Indi‐
anapolis Sub‐District.”  
     D. INDOT’S Employees Become At‐Will Employees 
    Before  July  1,  2011,  INDOT  employees  were  considered 
“non‐merit employees.” As such, they could appeal suspen‐
sions,  demotions,  and  terminations  imposed  on  them  and 
INDOT would need to show “just cause” for the discipline to 
be  upheld.  On  July  1,  2011,  Indiana  state  law  changed  and 
INDOT employees became “unclassified employees.” An un‐
classified employee “is an employee at will …” and “may be 
dismissed,  demoted,  disciplined,  or  transferred  for  any  rea‐
son that does not contravene public policy.” Ind. Code § 4‐15‐
2.2‐24. INDOT employees may still appeal discipline, such as 
discharge,  however  INDOT  no  longer  has  to  show  “just 
cause” for its disciplinary actions. Instead, the burden is now 
on the former employee to establish that “a public policy ex‐
ception to the employment at will doctrine was the reason for 
the employee’s discharge.” Ind. Code Ann. § 4‐15‐2.2‐42.  
     E. Proceedings in the District Court 
    Monroe filed suit against defendants on February 20, 2014 
alleging,  among  other claims,  that his discharge constituted 
disability discrimination and that INDOT failed to reasonably 
accommodate  his  disability  in  violation  of  the  ADA,  as 
No. 16‐1959                                                                   9

amended, and the Rehabilitation Act. Monroe requested dam‐
ages,  reinstatement,  and  front  pay  if  reinstatement  was  not 
available.3  
    On March 31, 2016, the district court granted defendants’ 
motion for summary judgment. With regard to Monroe’s dis‐
criminatory  termination  claim,  the  district  court  found  that 
Monroe did not show that INDOT’s proffered reason for dis‐
charging  Monroe  was  pretextual  and  he  did  not  identify  a 
similarly  situated  non‐disabled  employee  who  was  treated 
more  favorably  than  he  was  treated.  Concerning  Monroe’s 
failure  to  accommodate  claim,  the  district  court  determined 
INDOT  was  not  aware  that  Monroe  had  a  disability  at  the 
time he requested a transfer to the day shift in December 2012 
and January 2013 as Monroe had not yet seen a therapist or 
told INDOT of any disability. Also, the court found Monroe’s 
requested accommodation was not reasonable because there 
were  no  day  shift  positions  available.  Monroe  now  appeals 
the  district  court’s  decision  to  grant  defendants’  motion  for 
summary  judgment  on  his  discriminatory  discharge  claim. 
He does not challenge on appeal the district court’s decision 
regarding his failure to accommodate claims. 
                                           II. ANALYSIS 
    We  review  the  district  court’s  decision  to  grant  defend‐
ants’ motion for summary judgment de novo. Taylor‐Novotny 
v. Health Alliance Med. Plans, Inc., 772 F.3d 478, 488 (7th Cir. 


                                                 
      3 On appeal, the parties dispute whether front pay in lieu of reinstate‐

ment is barred by the Eleventh Amendment. Because we affirm the district 
court’s grant of defendants’ motion for summary judgment, it is not nec‐
essary for us to reach this issue. 
10                                                       No. 16‐1959 

2014). “Summary judgment is appropriate when the admissi‐
ble evidence shows that there is no genuine dispute as to any 
material fact such that the moving party is entitled to judg‐
ment as a matter of law.” Id. (citing Bunn v. Khoury Enter., Inc., 
753 F.3d 676, 681 (7th Cir. 2014)). “A material fact is one that 
affects the outcome of the suit.” Id. While we must construe 
all the facts and reasonable inferences in the light most favor‐
able to the nonmoving party, “our favor toward the nonmov‐
ing party does not extend to drawing inferences that are sup‐
ported by only speculation or conjecture.” Argyropoulos v. City 
of Alton, 539 F.3d 724, 732 (7th Cir. 2008) (internal quotation 
marks and citation omitted).  
      A. Standard for Analyzing ADA and Rehabilitation Act 
         Claims 
    The ADA, as amended, provides, “No covered entity shall 
discriminate against a qualified individual on the basis of dis‐
ability in regard to … discharge of employees …” 42 U.S.C. 
§ 12112(a). “To prove a violation of § 12112(a), a plaintiff must 
show that: (1) he is disabled; (2) he is otherwise qualified to 
perform the essential functions of the job with or without rea‐
sonable  accommodation; and  (3)  the adverse job action was 
caused by his disability.” Roberts v. City of Chi., 817 F.3d 561, 
565 (7th Cir. 2016). To establish the third prong and survive 
summary judgment, a plaintiff must show a genuine issue of 
material fact exists regarding whether his disability was the 
“but for” reason for the adverse action, in this case termina‐
tion.  Serwatka  v.  Rockwell  Automation,  Inc.,  591  F.3d  957,  962 
(7th Cir. 2010).  
   In  Serwatka  we  held  that  “a  plaintiff  complaining  of  dis‐
criminatory discharge under the ADA must show that his or 
her employer would not have fired him but for his actual or 
No. 16‐1959                                                               11

perceived disability; proof of mixed motives will not suffice.” 
Id. However, this holding applies to the language of the ADA 
before  it  was  amended  by  the  ADA  Amendments  Act 
(“ADAAA”). One  of the changes  made to the  statute under 
the  ADAAA  was  to  change  the  language  from  prohibiting 
employers  from  discriminating  “because  of”  a  disability  to 
prohibiting employers from discriminating “on the basis of” 
a  disability.  We  noted  in  Serwatka,  and  in  other  cases  since 
then, that it is an open question whether the change from “be‐
cause of” to “on the basis of” changes the “but for” causation 
standard.  Id.  at  961  n.1;  see  also  Roberts,  817  F.3d  at  565  n.1; 
Hooper v. Proctor Health Care Inc., 804 F.3d 846, 853 n. 2 (7th 
Cir. 2015). Like the parties in Roberts and Hooper, the parties 
in this case have not argued that another causation standard 
should apply, so we will continue to apply the “but for” cau‐
sation standard. 
    To show that disability discrimination was the “but for” 
reason for the termination, a plaintiff can use either direct or 
circumstantial evidence. Direct evidence would be an admis‐
sion that the defendant fired the plaintiff on the basis of his 
disability. Circumstantial evidence may include 
        (1) suspicious timing; (2) ambiguous statements 
        or  behavior  towards  other  employees  in  the 
        protected group; (3) evidence, statistical or oth‐
        erwise,  that  similarly  situated  employees  out‐
        side  of  the  protected  group  systematically  re‐
        ceive better treatment; and (4) evidence that the 
        employer offered a pretextual reason for an ad‐
        verse employment action. 
Bunn, 753 F.3d at 684 (internal citations omitted).  
12                                                    No. 16‐1959 

    Some  of  our  previous  decisions  have  referred  to  this 
method of proof as the “direct method” of proving disability 
discrimination. See, e.g., Hooper, 804 F.3d at 853; Bunn 753 F.3d 
at 683. In Hooper and Bunn we noted that a plaintiff may also 
proceed  under  the  “indirect  method”  of  proving  disability 
discrimination by employing the burden‐shifting method es‐
tablished  in  McDonnell‐Douglas  Corp.  v.  Green,  411  U.S.  792 
(1973). See Hooper, 804 at 853; Bunn, 753 F.3d at 685. However, 
since deciding Hooper and Bunn, we have tried to move away 
from the many multi‐factored tests in employment discrimi‐
nation cases and decide, when considering the evidence as a 
whole,  “whether  the  evidence  would  permit  a  reasonable 
factfinder to conclude that the plaintiff’s race, ethnicity, sex, 
religion, or other proscribed factor caused the discharge …” 
Ortiz v. Werner Enter., Inc., 834 F.3d 760, 765 (7th Cir. 2016). As 
will be discussed below, in this case, regardless of the method 
of proof used, we find there is not sufficient evidence to create 
a genuine issue of fact that Monroe’s disability was the “but 
for” cause of his discharge. 
    The  Rehabilitation  Act,  the  other  statute  under  which 
Monroe brings his claims, prohibits programs receiving fed‐
eral financial assistance from discriminating against an “oth‐
erwise qualified individual with a disability … solely by rea‐
son of her or his disability …“ 29 U.S.C. § 794(a). “Aside from 
the ‘solely by reason of’ standard of causation … the Rehabil‐
itation Act incorporates the standards applicable to Title I of 
the ADA.” Brumfield v. City of Chi., 735 F.3d 619, 630 (7th Cir. 
2013).  
   Monroe  asserts  that  the  district  court  should  not  have 
granted  defendants’  motion  for  summary  judgment  on  his 
No. 16‐1959                                                        13

discriminatory discharge claims because he has sufficient ev‐
idence  that  INDOT’s  asserted  reason  for  discharging  him—
that he created a hostile and intimidating  working environ‐
ment for his subordinates—is pretextual, and because he has 
put forth sufficient evidence that similarly situated non‐disa‐
bled employees were treated better than he was treated. We 
disagree with both of Monroe’s contentions. 
   B. Reason for Discharge Not Pretextual 
    Monroe claims that the district court improperly ignored 
evidence  he  submitted  to  support  his  claim  that  INDOT’s 
proffered reason for its termination of Monroe is pretextual. 
Specifically, Monroe points to the following issues he believes 
establish pretext: (1) he received positive performance evalu‐
ations  for  the  three  years leading  up to his termination and 
therefore  he  could  not  have  “consistently”  exhibited  hostile 
and intimidating behavior; (2) INDOT made a misstatement 
in its EEOC position statement and indicated that all the em‐
ployees  who  were  at  the  January  24  safety  briefing  com‐
plained about Monroe the next day; (3) INDOT made incon‐
sistent  statements  during  discovery  regarding  whether 
George told Neuman and Brooks about Monroe’s PTSD; and 
(4) the decision makers discussed Monroe’s PTSD before de‐
ciding  to  terminate  him.  We  do  not  find  that  these  issues, 
alone or in combination, are sufficient to establish pretext.  
   “In determining whether an employer’s stated reason [for 
discharge] is pretextual, the question is not whether the em‐
ployer’s stated reason was inaccurate or unfair, but whether 
the  employer  honestly  believed  the  reason  it  has  offered  to 
explain the discharge.” Harper v. C.R. England, Inc., 687 F.3d 
297, 311 (7th Cir. 2012) (internal quotation marks and citation 
omitted). “Pretext involves more than just faulty reasoning or 
14                                                   No. 16‐1959 

mistaken judgment on the part of the employer; it is [a] lie, 
specifically  a  phony  reason  for  some  action.”  Argyropoulos, 
539 F.3d at 736. The issues cited by Monroe in no way show 
that  the  legitimate  non‐discriminatory  reason  offered  by 
INDOT for Monroe’s discharge was a lie or a sham to cover 
up discriminatory motives.  
    Although  it  is  undisputed  that  Monroe  received  perfor‐
mance evaluations of “Exceeds Expectations” for three years 
before his discharge, including his last evaluation which was 
completed less than one month before his discharge, this does 
not show that INDOT’s reason for discharge was pretextual. 
George  was  not  aware  of  Monroe’s  continued  and  serious 
mistreatment  of  his  subordinates  before  seven  or  eight  of 
them came to him to complain about Monroe on January 25. 
When that group came to his office, he took appropriate steps, 
including involving his supervisor Brooks and Neuman from 
Human Resources. Neuman conducted an extensive investi‐
gation, interviewing not only all of Monroe’s current subordi‐
nates, but contacting former employees as well. Many current 
and former employees confirmed the complaints made by the 
original group of employees who had come to George’s office 
on  January  25,  including  that  Monroe  “consistently”  exhib‐
ited  hostile  and  intimidating  behavior  for  many  months,  or 
perhaps even longer.  
    It is unfortunate that George did not have the information 
from  the  investigation  when  he  filled  out  Monroe’s  perfor‐
mance evaluation in early January 2013. However, it is not al‐
together  surprising  given  that  many  employees  said  that 
Monroe  threatened  to  discharge  them  and  one  employee 
mentioned that when he had complained before he faced re‐
taliation. In summary, Monroe’s earlier positive evaluations 
No. 16‐1959                                                       15

do  not  call  into  question  INDOT’s  proffered  reason  for  dis‐
charge. “Certainly earlier evaluations cannot, by themselves, 
demonstrate the adequacy of performance at the crucial time 
when the employment action is taken.” Moser v. Ind. Dep’t. of 
Corr., 406 F.3d 895, 901 (7th Cir. 2005) (citation omitted). 
    Similarly, the misstatement INDOT made in the position 
statement it submitted to the EEOC was not sufficient to es‐
tablish pretext. In its position statement INDOT indicated that 
only seven employees were present at Monroe’s safety brief‐
ing  on  January  24,  and  that  all  seven  employees  went  to 
George’s  office  to  complain  about  Monroe  after  their  shift 
ended on January 25. In fact, Monroe supervised eighteen em‐
ployees so, if none was absent, presumably there were eight‐
een employees at the safety briefing and not all of them went 
to complain to George on January 25. While it is more com‐
pelling to say that all employees at a meeting went to com‐
plain about their supervisor after the meeting, it is not insig‐
nificant  that  seven  or  eight  of  eighteen  employees  went  to 
complain. In short, INDOT’s erroneous statement, while care‐
less, is not significant enough to create a genuine issue of fact 
regarding  whether  INDOT’s  proffered  reason  for  Monroe’s 
discharge was pretextual. See Lane v. Riverview Hosp., 835 F.3d 
691, 697 (7th Cir. 2016) (erroneously telling EEOC that deci‐
sion maker was not aware of an allegation against a compar‐
ator is not sufficient to support an inference of discrimination 
when  there  was  no  other  evidence  “corroborating  unlawful 
intent”). 
    The  issue  of  whether  George  told  Brooks  and  Neuman 
about Monroe’s PTSD is similarly insignificant. George testi‐
fied that he did not tell Brooks and Neuman about Monroe’s 
PTSD,  and  Neuman  testified  that  George  did  tell  him  that 
16                                                     No. 16‐1959 

Monroe said he had PTSD. However, this disagreement is ir‐
relevant  because  it  is  undisputed  that  Monroe  himself  told 
Brooks  and  Neuman  about  his  PTSD  during  their  meetings 
on January 28 and January 29. Monroe cannot establish pre‐
text by pointing to a disagreement between two defense wit‐
nesses regarding an insignificant detail. 
    Finally, the fact that the decision makers discussed Mon‐
roe’s statement that he had PTSD during the meeting at which 
they  decided  to  discharge  him  does  not  establish  that  their 
stated reason for discharge was a pretext for discrimination. 
According  to  Neuman,  the  decision  makers  discussed 
whether Monroe actually had PTSD, given the fortuitous tim‐
ing of his disclosure and given Monroe’s failure to submit any 
documentation from a health care provider confirming the di‐
agnosis. It is illogical for Monroe to argue that the discussion 
here about whether he had PTSD shows an intent to discrim‐
inate against him because he had PTSD. 
    Moreover,  even  if  the  decision  makers  believed  Monroe 
had  PTSD,  and  that  his  PTSD  caused  him  to  not  be  able  to 
sleep  and  to  be  volatile  toward  his  subordinates,  this  still 
would not establish pretext. “[A]n employer may, consistent 
with the ADA and the Rehabilitation Act, terminate an em‐
ployee for inappropriate behavior even when that behavior is 
precipitated by the employee’s disability …” Felix v. Wisconsin 
Dep’t. of Transp., 828 F.3d 560, 574 (7th Cir. 2016).  
    In summary, the issues raised by Monroe, neither individ‐
ually nor in combination, establish that INDOT’s stated rea‐
son for Monroe’s discharge is pretextual. Monroe cannot es‐
tablish pretext by pointing to a positive performance evalua‐
tion filled out before an extensive investigation revealed his 
misconduct toward his subordinates. Similarly, highlighting 
No. 16‐1959                                                          17

a  relatively  minor  misstatement  in  an  EEOC  position  state‐
ment  or  a  disagreement  among  defense  witnesses  about  an 
irrelevant detail cannot establish pretext. Finally, the fact that 
the  decision  makers  questioned  the  veracity  of  Monroe’s 
statement that he had PTSD in no way supports the conten‐
tion that INDOT’s stated reason for discharging Monroe was 
a lie meant to cover up disability discrimination.  
   C. Monroe’s Comparators Are Not Similarly Situated 
    Monroe identified three non‐disabled INDOT employees, 
Jim Patrick, Jeff Wilson, and Jim Branson, who Monroe con‐
tends engaged in misconduct similar to his and were not dis‐
charged. Monroe asserts that INDOT’s failure to discharge the 
non‐disabled employees shows that his discharge was “on the 
basis of” or “solely because of” his disability. We agree with 
the district court that none of the three comparators named by 
Monroe was similarly situated to him and therefore they can‐
not  be  used  by  Monroe  to  create  a  genuine  issue  of  fact  re‐
garding  whether  Monroe’s  disability  was  the  “but  for”  or 
“sole” cause of his termination. 
    “In order for an individual to be similarly situated to the 
plaintiff,  the  plaintiff  must  show  that  the  individual  is  ‘di‐
rectly  comparable  to  her  [or  him]  in  all  material  respects.’” 
Burks v. Wis. Dep’t. of Transp., 464 F.3d 744, 751 (7th Cir. 2006) 
(quoting Patterson v. Avery Dennison Corp., 281 F.3d 676, 680 
(7th Cir. 2002)). “The similarly situated inquiry is a flexible, 
common‐sense  one  that  asks,  at  bottom,  whether  ‘there  are 
enough common factors … to allow for a meaningful compar‐
ison  in  order  to  divine  whether  intentional  discrimination 
was at play.’” Henry v. Jones, 507 F.3d 558, 564 (7th Cir. 2007) 
(quoting Barricks v. Eli Lilly & Co., 481 F.3d 556, 560 (7th Cir. 
2007)). Generally, a plaintiff must show that his comparators 
18                                                     No. 16‐1959 

“dealt  with  the  same  supervisor,  were  subject  to  the  same 
standards and had engaged in similar conduct without such 
differentiating  or  mitigating  circumstances  as  would  distin‐
guish  their  conduct  or  the  employer’s  treatment  of  them.” 
Gates v. Caterpillar, Inc., 513 F.3d 680, 690 (7th Cir. 2008) (inter‐
nal quotation marks and citations omitted).  
    Jim  Patrick  was  not  similarly  situated  to  Monroe  for  a 
number  of  reasons.  First,  Monroe  submitted  very  little  evi‐
dence  regarding  Patrick’s  misdeeds.  Monroe  testified  at  his 
deposition that four out of five foremen supervised by Patrick 
complained  about  Patrick  for  “belittling”  his  subordinates 
and “undermining” them by changing the work plans at the 
last minute. Monroe did not give any details regarding what 
Patrick said or did to “belittle” his subordinates and he did 
not say for how long the behavior had been occurring. Based 
on this sparse description, Monroe failed to establish that Pat‐
rick’s behavior was at all comparable to Monroe’s behavior of 
creating a hostile and intimidating work environment over a 
period of months (or perhaps even longer) that included tar‐
geting an employee because of his hearing impairment. 
    Another reason Patrick was not similarly situated to Mon‐
roe is because none of the supervisors involved in Monroe’s 
discharge was involved in the decision to take away Patrick’s 
supervisory responsibilities in 2009 or 2010. Monroe tries to 
indicate in his brief that George was the decision maker, but 
the portion of the record to which Monroe cites does not sup‐
port that contention. Furthermore, George explicitly stated in 
his affidavit that he never imposed any discipline on Patrick 
and that none of the persons involved in the decision to ter‐
minate Monroe disciplined Patrick.  
No. 16‐1959                                                     19

    An  additional  reason  why  both  Patrick  and  Jeff  Wilson 
were not similarly situated to Monroe is because at the time 
Patrick and Wilson engaged in misconduct arguably similar 
to Monroe’s and were not fired, before July 1, 2011, INDOT 
employees  could  be  discharged  only  if  INDOT  could  show 
“just cause” for the discharge. After July 1, 2011, all INDOT 
employees became “unclassified” or “at will” employees. So, 
after July 1, 2011, INDOT no longer had to show “just cause” 
for  discipline.  Instead,  an  INDOT  employee  could  success‐
fully appeal a discharge only if the employee could show that 
“a public policy exception to the employment at will doctrine 
was the reason for the employee’s discharge.” Ind. Code Ann. 
§ 4‐15‐2.2‐42. As George noted in his affidavit, “during the last 
few years INDOT has taken a much firmer stance on issues 
involving  negative  and  hostile  behaviors  in  the  workplace 
and mistreatment of subordinates.”  
    Jeff Wilson is a perfect example of this “firmer stance.” Be‐
tween 2007 and 2010,  Wilson received a written reprimand, 
was placed on a performance improvement plan, and was ul‐
timately  demoted  for  various  shortcomings  including  mis‐
treatment of subordinates and  creating a  hostile  work envi‐
ronment.  He  was  not  discharged  during  that  time  period. 
However, in 2014, when he angrily approached a former su‐
pervisor and yelled at him about a performance review, Wil‐
son was given the option to resign or be discharged. In sum‐
mary, because Patrick and Wilson engaged in misconduct ar‐
guably  similar  to  Monroe’s  misconduct  before  the  standard 
for  appealing  discipline  changed  from  “just  cause”  to  “at 
will,” Patrick and Wilson cannot be deemed similarly situated 
to Monroe.  
20                                                            No. 16‐1959 

     Monroe argues that because he was fired on the basis of a 
disability, his termination falls under the public policy excep‐
tion  to  the  employment  at  will  doctrine  and  therefore  he 
should be considered a “just cause” employee like Patrick and 
Wilson. This argument fails for two reasons. First, as a case 
cited by Monroe confirms, in Indiana the public policy excep‐
tion  to  the  employment  at  will  doctrine  has  been  narrowly 
construed  to  apply  only  to  persons  discharged  for  filing  a 
workers’ compensation claim or for refusing to commit an il‐
legal  act.  Groce  v.  Eli  Lilly  &  Co.,  193  F.3d  496,  503  (7th  Cir. 
1999). Second, Monroe has not submitted sufficient evidence 
to  create  a  genuine  issue  of  fact  regarding  whether  he  was 
fired on the basis of a disability. So he cannot not claim to fall 
under the public policy exception to the employment at will 
doctrine, even if it applied to discharges on the basis of a dis‐
ability,  which  it  likely  does  not.  In  short,  because  Monroe’s 
discharge does not fit into the public policy exception to the 
employment at will doctrine, he was not a “just cause” em‐
ployee and therefore he was not similarly situated to Patrick 
and Wilson.  
   The only comparator identified by Monroe who engaged 
in misconduct arguably similar to Monroe’s misconduct after 
July 1, 2011 and who was not fired was Jim Branson. How‐
ever, upon closer inspection, it is evident that Branson’s mis‐
conduct was not as egregious as Monroe’s and therefore the 
two employees are not similarly situated. As discussed above, 
Branson was disciplined in 2012 for telling two co‐workers to 
“get away from the f***ing truck” he wanted to drive, throw‐
ing down a squeegee, and stomping his feet. In 2013, he was 
demoted after a co‐worker stated that Branson “put his hands 
on” him. The wording used in Branson’s demotion document 
No. 16‐1959                                                              21

(“[r]epeated  and  consistent  inappropriate  conduct  in  per‐
forming management and supervisory duties”) sounds simi‐
lar to the wording used in Monroe’s termination letter (“con‐
sistently exhibit[ing] hostile and intimidating behavior in the 
execution  of  [his]  responsibilities  to  the  employees  …  as‐
signed to [his] supervision”). Yet, the conduct of the two men 
was quite distinguishable.  
    While we agree that a supervisor swearing at a co‐worker 
or  putting  his  hands  on  a  co‐worker  is  serious  misconduct, 
these  were  apparently  two  individual  incidents  occurring 
over a year apart. In contrast, according to many of Monroe’s 
current  and  former  subordinates,  Monroe  created  a  hostile 
and  abusive  work  environment  for  his  subordinates  over  a 
lengthy period of time, including targeting an employee with 
a hearing disability. Monroe’s behavior was so extreme that it 
culminated in many of his subordinates going to Monroe’s su‐
pervisor  and  stating  that  they  could  no  longer  work  under 
Monroe.  In  summary,  while  neither  Branson  nor  Monroe 
acted in an appropriate manner for a supervisor, Monroe has 
not submitted sufficient evidence to show that Branson’s fail‐
ings were comparable to his own failings. See, e.g., Henry, 507 
F.3d  at  566  (plaintiff’s  conduct  deemed  “more  egregious” 
than other employees’ conduct and therefore other employees 
not similarly situated); Burks, 464 F.3d at 751‐52 (comparators 
not similarly situated because they did not have a “compara‐
ble  set  of  failings”  to  plaintiff).  Therefore,  the  district  court 
was correct to grant defendants’ motion for summary judg‐
ment. 
                           III. CONCLUSION 
    The judgment of the district court is AFFIRMED.